 64DECISIONSOF NATIONALLABOR RELATIONS BOARDAlladin Plastics,Inc , Employer and Chauffeurs, Salesdrivers&Helpers Local 572, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpersof America,PetitionerCase 31-RC-1 179April 21 1970DECISION AND CERTIFICATION OFREPRESENTATIVEBy CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND JENKINSPursuant to a Stipulation for Certification Upon Con-sent Election executed on September 9, 1969, an electionby secret ballot was conducted on October 28 and 29,1969 under the direction and supervision of the RegionalDirector for Region 31 among the employees in thestipulated unitAt the conclusion of the election, thepartieswere furnished with a tally of ballots whichshowed that of approximately 120 eligible voters, 111cast ballots, of which 62 were for, and 47 against,the Petitioner, I was challenged, and I was void Thechallenged ballot was not sufficient in number to affectthe results of the election Thereafter, the Employerfiled timely objections to the conduct of the electionand to conduct affecting the results of the electionIn accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation and, on December 10, 1969,issued and duly served upon the parties his Reporton Objections, in which he recommended that the objections be overruled in their entirety and that the Petitionerbe certified as the collective-bargaining representativein the appropriate unit Thereafter, the Employer filedtimely exceptions to the Regional Director's Report anda brief, and the Petitioner filed a briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in connection with this case to a three-member panelUpon the entire record in this case, the Board findsIThe Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein2The Petitioner is a labor organization claiming torepresent certain employees of the Employer3A question affecting commerce exists concerningthe representation of employees of the Employer withinthemeaning of Sections 9(c)(1) and 2(6) and (7) ofthe Act4The parties stipulated, and we find, that the follow-ing employees constitute a unit appropriate for the pur-pose of collective bargaining within the meaning ofSection 9(b) of the ActAll production and maintenance employees, includ-ing plant clerical employees, machine shop employ-ees,working foremen and leadmen, shipping,receiving and warehouse employees, and truckdrivers employed by the Employer at the plant locatedat 1415 West 178th Street, Gardena, California,excluding office clerical employees, outside sales-men, guards, supervisors and professionals asdefined in the Act5The Board has considered the Regional Director'sReport, the Employer's exceptions thereto, and thebriefs and hereby adopts the Regional Director's findingsand recommendations tAs more fully detailed in the Regional Director'sReport the election in this case was initially set forOctober 23 and 24 1969 As a result of an error bythe Board agent assigned to conduct the election, itwas not held on the specified date, but rather wasrescheduled for, and held on, October 28 and 29, 1969In its exceptions the Employer contends,inter aha,that the election should be set aside because therewas insufficient time in which to overcome a plantrumor to the effect that the Employer had "boughtoff" the National Labor Relations Board to delay theelectionWe agree with the Regional Director that, under thecircumstances herein, the existence of such a rumordoes not afford an adequate ground for setting asidethe electionThe Employer had ample opportunity toreply to the rumor and, in fact, did so repeatedlyThere was no claim that the Petitioner originated, authorized,or approved the circulation of the rumorOnthe contrary, the Petitioner gave prompt and wide disse-mination of a bulletin to all employees wherein it wasprominently stated that the Employer, as well as thePetitionerwasnotresponsible for the election's delayThe Employer recognizing the effectiveness of the Petitioner's statement as to the causes of the delay, madecopies thereof and posted them on bulletin boardsthroughout the plant Therefore as both parties tookvigorous and forthright measures to inform employeesas to the true reason for the election's postponement,we cannot find the existence of the rumor sufficientlyprejudicial to justify sustaining the objectionIt is further asserted, in the Employer's exceptions,thatbefore rescheduling the election, the RegionalDirector should have afforded it the right to a hearingand direction of election, as its prior waiver of suchrightswas conditioned on the election being held onthe date originally specifiedThis contention was notmade in the Employer's objections to the conduct ofthe election, and the initial assertion thereof in its exceptions is not timely Furthermore, even if timely, suchposition has no merit SeeSouthern Bleachery & PrintWorks, Inc79 NLRB 624The Employer also alleges that the election shouldbe set aside because the Regional Director, in connectionwith the rescheduling of the election, erred in failingto prepare and supply copies of a new Notice of ElectionWe do not agree The time and place of the rescheduledelectionwas thoroughly brought to the attention ofthe employees through leaflet distributions employee'The Employers exceptions in our opinion raise no material orsubstantial issues of fact or law which would warrant reversal ofthe Regional Director s findings and recommendations The Employer srequest for a hearing is therefore denied182 NLRB No 13 ALLADIN PLASTICS, INCmeetings,and bulletin board postings,including anamended copy of the original Notice of Election Inaddition,the Employer has presented no specific allega-tion that any employee was unaware of the rescheduledtime and place of the election or that the election wasrescheduled at such a time as to render it difficultor impossible for anyone to vote SeeN L R B vConlon BrosMfg Co ,187 F 2d 329 (C A 7) Finally,we note that had all nine of the nonvoting eligibleemployees in the unit voted and had they all cast ballotsagainst the Petitioner,the Petitioner'smajority wouldnot have been affected therebyAccordingly,as the tally shows that the Petitionerhas obtained a majority of the valid ballots cast, weshall certify it as the exclusive bargaining representativeof the employees in the appropriate unitCERTIFICATION OF REPRESENTATIVE65It is hereby certified that Chauffeurs, Salesdrivers& Helpers Local 572, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers ofAmerica has been designated and selected by a majorityof the employees of the Employer in the unit foundappropriate herein as their representative for the purpos-es of collective bargaining and that, pursuant to Section9(a) of the National Labor Relations Act, as amendedthe said labor organization is the exclusive representativeof all the employees in such unit for the purposesof collective bargaining with respect to rates of pay,wages, hours of employment, and other terms and condi-tions of employment